United States Court of Appeals
                               For the First Circuit

No. 05-2562

                                     WEIPING ZHENG,

                                          Petitioner,

                                              v.

                     ALBERTO GONZALES, ATTORNEY GENERAL,

                                         Respondent.



                                      ERRATA SHEET

       The opinion of this court issued on September 26, 2006 is amended as follows:

On the cover sheet, line 38, replace "Sin Wong" with "Siu Wong."